IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NOS. WR-22,227-06 & WR-22,227-07


EX PARTE RUSSELL EASON, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NUMBERS 2011-411-C2 & 2011-443-C2
IN THE 54TH JUDICIAL DISTRICT COURT MCLENNAN COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession
of a firearm by a felon and theft.  He was sentenced to twenty years' imprisonment for each cause. 
The Tenth Court of Appeals dismissed his appeals.  Eason v. State, Nos. 10-11-00279-CR & 10-11-00282-CR (Tex. App.-Waco, delivered August 10, 2011).
	After a review of the record, we find that Applicant's claims that challenge his convictions
are without merit.  Therefore, we deny relief.
	Applicant's claim for pre-sentence jail time credit is dismissed pursuant to Ex Parte Ybarra,
149 S.W.3d 147 (Tex. Crim. App. 2004).

Filed: January 25, 2012
Do not publish